DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-7 are objected to because of the following informalities:  The claims recite “Claim” with capital letter when it should be “claim” without capital letter.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the claims state that the second tapered member move up the socket. It is unclear how the second tapered member moves up the socket. There seems to be a missing essential limitation that defines how the second tapered member moves up the socket. Appropriate correction is required.
Claim 1 recites that the upper and lower structures are swing structures. It is unclear how the apparatus made of the tapered surfaces, socket and elastic member allow the upper structure to swing with respect to the lower structure. Appropriate correction is required.
Claim 1 recites “can be” and “to be” which makes the claim unclear. It’s unclear whether the recitations after “can be” and “to be” are optional. Appropriate correction is required.
Claim 1 recites that the socket is above the elastic member and the elastic member is above the upper tapered surface. It is unclear how the elements are kept on top of one another. Adding the body part of claim 3 would overcome this issue. Appropriate correction is required.
The dependent claims are also rejected for depending on the rejected independent claim 1. 
Allowable Subject Matter
Claims 1-7 would be allowable if claim 1 rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The specific structure with the body part, socket, lower and upper tapered surfaces and an elastic member to connect an upper swing structure to a lower swing structure of a construction vehicle was not found in the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678